J-S03041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON PAUL GROW                            :
                                               :
                       Appellant               :   No. 928 WDA 2021

          Appeal from the Judgment of Sentence Entered July 14, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0003883-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON PAUL GROW                            :
                                               :
                       Appellant               :   No. 929 WDA 2021

          Appeal from the Judgment of Sentence Entered July 14, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000058-2021


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: FEBRUARY 24, 2022

        In these consolidated cases, Jason Paul Grow (Grow) appeals from the

judgment of sentence imposed by the Court of Common Pleas of Allegheny


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03041-22


County (trial court) following his bench conviction of two counts each of

terroristic threats and harassment at the above-listed docket numbers.1 On

appeal, Grow challenges the sufficiency of the evidence supporting his

convictions. We affirm.

                                               I.

        This case arises from Grow’s telephone and text message contact with

Blythe Bort (Bort) on two separate occasions in April and May 2020. Bort is

the mother of Grow’s ex-girlfriend, Muriel McFadden-Bort (McFadden-Bort),

who dated Grow for about one year beginning in the summer of 2019 when

McFadden-Bort was 18 years old. The incidents were precipitated by Bort’s

involuntarily admission of McFadden-Bort into a mental health facility when

her daughter represented that she did not want to live any longer at a time

when she had been physically beaten. McFadden-Bort and Grow were living

together at the time of the commitment. The trial court held separate bench

trials concerning each telephone incident at which Bort was the sole witness.

                                               A.

        At Grow’s May 12, 2021 trial, Bort testified that she recognized Grow’s

voice when he called her because she had previously spoken to him several

times, including over the phone while he dated McFadden-Bort. During the




____________________________________________


1   18 Pa.C.S. §§ 2706(a)(1) and 2709(a)(4).


                                           -2-
J-S03041-22


April 2020 telephone call, Grow was “really angry, using expletives.” (N.T.

Trial, 5/12/21, at 15). Bort recounted her conversation with Grow as follows:

               [Grow] said, you took the only thing that I care about away
        from me. You’re going to pay for this. I’m going to get you back.
        I’m going to kill you. I believe he said, I’m going to fucking kill
        you. And then midway through the conversation he sort of
        changed his tune and was saying things like, you know, she gave
        herself to me, she’s mine, she doesn’t care about you. This is kind
        of paraphrasing it because it’s all like a whirlwind in your mind.
        But then he clearly started to say, you know, I’m going to take
        away the only thing you care about, your son, you won’t know
        when it’s going to come but I’m going to get him, I will end him,
        you’ll never see him again. Things like this. That is to my
        memory. It was a year ago. There was a lot of expletives, a lot
        of attacks on me. You know, threats in my direction, to me first
        and then to my son.

(Id. at 15-16).2

        At the conclusion of trial, the court convicted Grow of one count each of

terroristic threats and harassment.            In doing so, it specifically found Bort

credible with respect to her identification of Grow’s voice, based on her phone

and in-person interaction with him while he dated McFadden-Bort, in addition

to the context of the conversation itself.           (See id. at 32-33).    The court

determined that Grow’s conduct was criminal and not merely an angry

outburst because “while it may have started out with anger and expletives, it

then proceeded to escalate to, I will kill you . . . and then ultimately a




____________________________________________


2   Bort has one son, Kyle Bort.


                                           -3-
J-S03041-22


conclusion of, no, I would take away what you care about most, your son.”

(Id. at 33).




                                  -4-
J-S03041-22


                                     B.

     Grow proceeded to a bench trial concerning the second incident on June

16, 2021. Bort testified that on May 30, 2020, at 3:00 a.m., Grow called her

phone and directed her to put McFadden-Bort on the line.           Bort was

immediately fearful “because my daughter had left him and it was an abusive

relationship and I had been threatened by him before.” (N.T. Trial, 6/16/21,

at 14).   Bort recognized Grow’s voice from previous phone calls and she

described it as sounding “demanding and angry.” (Id. at 15). Bort called 911

and picked up one call from Grow while she waited for the police to respond,

in which he said: “I swear to God put her on the fucking phone, put her on

the fucking phone. Blythe, get her on the fucking phone, I know she’s there.”

(Id. at 18). Bort testified she knew of no one that held a grudge against her

except for Grow.

     Bort recounted that she received approximately 50 to 60 phone calls

and 12 or 13 text messages from three different phone numbers during the

incident. (See id. at 16, 18-19). Bort recognized one of the text messages

as sent from the first telephone number Grow had used to call her. The text

message read:

           Put her on the fucking phone now cause I have nothing else
     to fucking lose. Your [sic] going to see the monster if you don’t
     put her on the phone. I am going to call one last fucking time and
     I promise Blythe your [sic] not going to like what I am about to
     do. So pick up the fucking phone cause I am down the road with
     a gas can full of gas so don’t play with me bitch. That’s why your
     daughter is fucking and sucking for drugs. . . . Yall want my


                                    -5-
J-S03041-22


      freedom then it will come with you and her life and I put that on
      my gram’s grave . . .

           You think I am a game but your daughter made the biggest
      mistake and you don’t ever cross the fuck line like that. So if you
      want to save hers and your life then you better put her on the
      phone.

(Supplemental Record Exhibit A).

      Bort then received the following text message from a different phone

number that read in part: “Ok I am done trying to talk now you will see what

you fear. You better have her call me before I get to your house.” (Id.).

From a third phone number, Bort received the following text message: “You

do realize that I have nothing to lose right. . . . So put her on the phone or

something like bad drugs can get slipped to her and you can watch her od in

front of you. Hey I don’t sleep much so I can do this all day and night. . . .

And I got millions of numbers to call from.” (Id.).

      On cross-examination, Bort conceded that she had not saved any of

these phone numbers into her phone as contacts or otherwise attributed a

name to them. She explained that it was her practice not to do so because

Grow and her daughter changed phone numbers frequently. Bort testified

that although the speaker did not identify himself on the phone calls, she

“knew who he was.” (Id. at 31).

      The trial court convicted Grow of one count each of terroristic threats

and harassment, finding with respect to the text messages that Bort

recognized the initial phone number as a number used by Grow and that the


                                     -6-
J-S03041-22


messages clearly contained multiple threats of violence against her.

Regarding the telephone calls, Bort was familiar with and able to identify

Grow’s voice. (See id. at 39).

       On July 14, 2021, the trial court sentenced Grow at both docket numbers

to an aggregate term of 6 to 12 months’ incarceration followed by five years

of probation. Grow timely appealed and he and the trial court complied with

Rule 1925. See Pa.R.A.P. 1925(a)-(b).

                                               II.

       Grow challenges the sufficiency of the evidence supporting his terroristic

threats and harassment convictions at both docket numbers. With regard to

the April 2020 telephone call, he claims that he impulsively “acted in the spur-

of-the-moment to call his girlfriend’s mother to confront her . . . in response

to an unexpected and deeply upsetting event” after Bort involuntary

committed McFadden-Bort. (Grow’s Brief, at 23-24). As to the May 2020

incident, Grow contends the Commonwealth failed to demonstrate through

the “unconnected text messages . . . the identity of the individual who texted

on different phone numbers.” (Id. at 25).3

____________________________________________


3

       The evidence presented at trial is sufficient when, viewed in the
       light most favorable to the Commonwealth as the verdict winner,
       the evidence and all reasonable inferences derived from the
       evidence are sufficient to establish all of the elements of the
       offense beyond a reasonable doubt. The Commonwealth may
       sustain its burden entirely by circumstantial evidence. When



                                           -7-
J-S03041-22


       To sustain a conviction for terroristic threats, the Commonwealth must

prove that the defendant 1) made a threat to commit a crime of violence and

2) the threat was communicated with the intent to terrorize another. See id.

(citing 18 Pa.C.S. § 2706(a)(1)). “The purpose of Section 2706 is to impose

criminal liability on persons who make threats which seriously impair personal

security.   It is not intended by this section to penalize mere spur-of-the-

moment threats which result from anger.” Id. (citing 18 Pa.C.S. § 2706 cmt.).

“When determining whether a statement constitutes a terroristic threat, we

must look at the statement in light of all of the surrounding circumstances.”

Id. (citation omitted).

       “A person commits the crime of harassment when, with intent to harass,

annoy or alarm another, the person: . . . (4) communicates to or about such

other person any lewd, lascivious, threatening or obscene words, language,

drawings or caricatures[.]” 18 Pa.C.S. § 2709(a)(4). “An intent to harass

may be inferred from the totality of the circumstances.” Commonwealth v.

Cox, 72 A.3d 719, 721 (Pa. Super. 2013) (citation omitted).




____________________________________________


       determining whether the defendant had the requisite intent to
       commit a crime, the fact-finder is free to conclude that the
       defendant intended the natural and probable consequences of his
       actions.

Commonwealth v. Campbell, 253 A.3d 346, 348 (Pa. Super. 2021)
(citations omitted).

                                           -8-
J-S03041-22


      Instantly, Bort’s testimony reflects the April 2020 phone call escalated

from Grow’s initial utterance of angry expletives to his communication of direct

threats of violence against Bort and her son. During both the April and May

episodes, Grow intimated an intention to cause serious physical harm and/or

death to Bort and her family. The episodes were prolonged in nature and

conveyed much more than a transitory reaction of anger.

      Regarding Grow’s contention that the Commonwealth failed to establish

his identity as the author of the text messages, his own argument makes clear

that during the relevant timeframe, he was very much opposed to and angry

about McFadden-Bort’s involuntary commitment to a mental health facility,

initiated by Bort.   Therefore, viewed in context, it makes sense that Grow

communicated his displeasure about the situation to Bort, especially

considering Bort’s testimony that Grow was the only person she was aware of

who held a grudge against her. Additionally, Bort credibly testified that she

recognized a phone number that Grow used to text her.

      Viewing the totality of the circumstances in the light most favorable to

the Commonwealth, see Campbell, supra at 348, the evidence is sufficient

to demonstrate that Grow terrorized and harassed Bort using his “millions of

numbers to call from” on the two occasions at issue. Grow’s challenge to the

sufficiency of the evidence merits no relief.

      Judgment of sentence affirmed.




                                      -9-
J-S03041-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2022




                          - 10 -